Citation Nr: 9918399	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-26 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A.C.



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The veteran had active duty from July 1940 to August 1944.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appellant, the veteran's spouse, appeared at a personal 
hearing before a hearing officer at the RO in March 1997.  
However, the Board received a letter from the appellant, in 
June 1998, requesting a hearing before a member of the Board 
at the RO. 

Also, there is some confusion as to the representative in 
this case.  VA Form 21-22 indicates that The American Legion 
is the appellant's representative but reference is also made 
to the Georgia Department of Veterans Affairs.  This must be 
clarified.

The case is, therefore, REMANDED to the RO for the following 
action:

1. The appellant should be requested to 
clarify her representation with the 
submission of a new VA Form 21-22.

2. The RO should schedule the appellant 
for a hearing before a member of the 
Board at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet.App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


